[Cite as State v. McLean, 2020-Ohio-4893.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                      :

                 Plaintiff-Appellee,                :
                                                                        No. 19AP-626
v.                                                  :                (C.P.C. No. 18CR-2139)

Terrence R. McLean,                                 :             (REGULAR CALENDAR)

                 Defendant-Appellant.               :




                                             D E C I S I O N

                                   Rendered on October 13, 2020


                 On brief: Ron O'Brien, Prosecuting Attorney, and Daniel J.
                 Stanley, for appellee.

                 On brief: Yavitch & Palmer Co., L.P.A., and Jeffery A.
                 Linn, II, for appellant.


                  APPEAL from the Franklin County Court of Common Pleas

KLATT, J.

        {¶ 1} Defendant-appellant, Terrence R. McLean, appeals from a judgment of the
Franklin County Court of Common Pleas convicting him, pursuant to jury verdict, of one
count of failure to comply with an order or signal of a police officer. Finding no merit to the
appeal, we affirm.
        {¶ 2} By indictment filed May 3, 2018, plaintiff-appellee, State of Ohio, charged
appellant with one count of failure to comply with an order or signal of a police officer in
violation of R.C. 2121.331 as a third-degree felony. Appellant entered a not guilty plea and
the case proceeded to jury trial in July 2019.
No. 19AP-626                                                                                          2

         {¶ 3} According to the state's evidence, at 3:20 and 3:26 a.m. on April 26, 2018, the
Columbus Police Department ("CPD") received 911 calls from LaVint Walton about a
domestic dispute with an ex-boyfriend. Walton reported that the dispute occurred at his
home on 1401 East 20th Avenue, that the man "smacked" him during the dispute, and that
Walton maced him in retaliation. (Tr. at 121, State's Ex. A, Apr. 26, 2018 911 calls.). Walton
further reported that the man displayed a gun during the dispute, told Walton he would
return to Walton's home, and then drove away in a silver car in the direction of Cleveland
Avenue. Walton did not identify the man by name; however, he described the man as "a
black guy * * * wearing a doo-rag * * * and [dressed in] all black." Id. at 122, State's Ex. A.
         {¶ 4} Because the 911 caller alleged that the incident involved a firearm, a CPD
helicopter unit was dispatched to locate the vehicle. At approximately 3:33 a.m., several
CPD officers, all in marked CPD police cruisers, responded to a report from the helicopter
unit that a silver vehicle matching the description provided by the 911 caller had been
located in the area of East 20th and Cleveland Avenues. The responding officers included
Lieutenant Robert Sagle,1 Officers Benjamin Mackley and Brady Rich,2 Officer William
Phillips, and Officer Russell Redman.
         {¶ 5} When Lieutenant Sagle first observed the vehicle, he noted that its headlights
were not illuminated. He activated his cruiser's emergency lights and siren and pursued
the vehicle. Although he was at times close to the vehicle, he could not see inside it.
Likewise, the other officers pursued the vehicle with their cruisers' emergency lights and
sirens activated. During the pursuit, Lieutenant Sagle saw the vehicle nearly lose control
when it hit a bump in the road while traveling at a high rate of speed. He also observed the
vehicle run a stop sign at a major intersection. When Lieutenant Sagle stopped at the stop
sign, the vehicle was able to increase its distance from his cruiser.         Although he still could
see the vehicle ahead of him, he de-activated his cruiser lights and siren and terminated his
pursuit because it was too dangerous to continue, and he knew the helicopter unit would
continue to track the vehicle. Lieutenant Sagle eventually lost sight of the vehicle; he then
assumed the role of managing the pursuit.


1 At the time of the events at issue, Sagle was a lieutenant. He was promoted to commander approximately

one week prior to the commencement of trial.

2   Officers Mackley and Rich were in the same police cruiser.
No. 19AP-626                                                                                3

       {¶ 6} Through radio transmissions, Lieutenant Sagle kept track of the other officers
involved in the pursuit. Those radio transmissions revealed that the vehicle traveled at high
rates of speed, at times in excess of 80 m.p.h., failed to stop at several stop signs and red
lights, and traveled left of center and in the wrong direction on one-way streets. Much of
the area where the high-speed pursuit occurred was predominately residential, with speed
limits of 35 m.p.h. or lower, and with cars parked on both sides of the street. (State's Ex.
B1, B2, B3; cruiser video from Officers Phillips, Mackley, and Redman cruisers,
respectively.)
       {¶ 7} During the course of the pursuit, Officers Mackley and Rich came within 25
to 50 yards of the vehicle; however, they were unable to see inside it. Officer Phillips
observed the vehicle as it passed by his cruiser driving in the opposite direction. He noted
that it contained only one occupant–the black male driver–but he could not see well enough
inside the vehicle to identify him. At some point, the vehicle drove slowly, between 15 to
20 m.p.h., toward Officer Redman in the opposite direction and passed "within inches" of
the left side of his cruiser. (Tr. at 213.) As a result, Officer Redman's cruiser was "window
to window" with the vehicle, and he was within "a few feet" of the driver. Id. at 215. Video
from Officer Redman's cruiser corroborates this testimony. (State's Ex. B3.) Officer
Redman flashed his cruiser spotlight at the vehicle and noted that the driver was a middle-
aged black male. Due to the spotlight and the proximity of the cruiser to the vehicle, he was
able to see the driver's face "pretty well." (Tr. at 217.) He did not see anyone else in the
vehicle.   Officer Redman testified that the streetlights, cruiser emergency lights and
spotlight, and helicopter spotlight caused the area to be "very well lit." Id. at 215.
       {¶ 8} Due to the perilous nature of the high-speed pursuit, Lieutenant Sagle
ultimately terminated it. Although the high-speed aspect of the pursuit ended, the officers
continued to follow the vehicle, with their lights and sirens de-activated, and the helicopter
unit continued to track and report its location.
       {¶ 9} A short time later, Officers Mackley and Rich observed and reported that the
vehicle had just crashed into a building near Main Street in Bexley. The two officers
approached the vehicle; it was unoccupied. Officer Rich remained with the vehicle while
Officer Mackley searched the area for the driver. Several additional officers, including
Officers Phillips and Redman, arrived and joined in the search. At approximately 3:43 a.m.,
No. 19AP-626                                                                                   4

the officers received a radio transmission from Officer Ward reporting that an individual,
later identified as appellant, had been detained approximately one block from the crash
site. Officer Rich left the crash site and joined the other officers in searching the area where
appellant had been detained. That search yielded no weapons or additional suspects.
       {¶ 10} Officer Redman recognized appellant as the same person he had seen pass
closely by his cruiser during the police pursuit. When Officer Redman asked appellant why
he did not stop his vehicle during the pursuit, appellant claimed he did not see the police
behind him. However, appellant did not assert that he was not driving the vehicle, that his
car had been stolen, or that he had been maced.
       {¶ 11} Officer Redman's body camera video revealed that when asked if he knew
"what red and blue lights mean," appellant responded "yes." (Tr. at 226; State's. Ex. D.)
Redman then asked, "[w]hy didn't you know what they mean tonight?"; appellant replied
"what [do] you mean?" Id. at 226, State's Ex. D. Officer Redman continued, "[w]hen all
those cruisers - - when I came up to the front of you and turned my red and blue lights on
and tried to stop you and you drove right past me?" Id. at 226-27, State's Ex. D. Appellant
averred that he "didn't see no red and blue lights." Id. at 227, State's Ex. D. The body
camera video does not depict an assertion by appellant that he had been maced and
abducted by an unknown assailant who stole his car and then engaged in a high-speed car
chase with CPD officers.
       {¶ 12} Because appellant emitted a strong odor of alcohol, Officer Rich asked if he
would submit to a field sobriety test; appellant declined, stating that he had been maced
and his car had been stolen. Appellant was subsequently arrested and placed in the back of
Officer Phillips' cruiser. Officer Phillips could not recall if appellant stated that his car had
been stolen; however, he did recall that appellant claimed that he had been maced.
Appellant's vehicle was subsequently impounded and searched.              Several open liquor
containers, as well as a few personal items, were found inside.
       {¶ 13} Appellant testified that he and Walton were drinking and watching movies at
Walton's home until the conversation "went south" and Walton asked him to leave. Id. at
250. Walton eventually called 911; appellant told him he would sit in his car (which was
parked on the street in front of Walton's home) and wait for the police to arrive. Walton
then maced appellant and closed the front door.
No. 19AP-626                                                                                 5

       {¶ 14} Appellant walked to his car and soon realized he had left his glasses in
Walton's house; he did not retrieve them.             As he opened the driver's door, a man
approached him from behind, maced him, and pushed him onto the floor of the front
passenger seat. Because appellant had left the key in the car's ignition, the man was able to
start the car and drive away. The man then led the police on a "high speed chase" during
which appellant could hear police sirens. Id. at 254. Appellant was "a little nervous" and
"fearful" and pleaded with the man to let him out of the car. Id. The man said nothing
during the entire ordeal.
       {¶ 15} The man eventually stopped the vehicle and got out. When appellant exited
the vehicle, he did not know where he was and did not see anyone in the vicinity. Because
it was dark and he was disoriented, he began walking toward a lighted area. He soon was
approached by the police and ordered to get on the ground. He refused police requests to
take a field sobriety test because he had not been driving the car. He told the police "50
times or more" that his car had been stolen. Id. at 255. The police impounded his car and
had not returned it to him as of the date of trial.
       {¶ 16} On cross-examination, appellant acknowledged that at no time during his
three-hour encounter with the police that evening did he mention that an unknown
assailant abducted and forced him inside his car, where he remained during the course of
the police pursuit. He explained that he did not do so because he was "highly intoxicated"
and did not understand what was happening. Id. at 263. He attributed his calm demeanor
at the time of his arrest (which was captured by Officer Redman's body camera), to his belief
that the police had caught the person who stole his car and that he was being detained only
until the police were able to determine exactly what had happened. When asked why he
waited until 3:52 a.m., nearly 10 minutes after he was detained, to tell the police that he had
been maced, he responded, "I'm not sure." Id. at 264. When asked why he waited until 4:09
a.m. to tell the police that his car had been stolen, he again responded, "I'm not sure." Id.
He explained that he did not know the precise times he mentioned those facts to the police
but was certain that he stated them "repeatedly." Id. He acknowledged that it was not until
police informed him that he was going to be charged with OVI and was asked to take a field
sobriety test that he stated the car had been stolen and he was not driving it. He further
testified that he did not provide the police with any details beyond the fact that his car had
No. 19AP-626                                                                                   6

been stolen because he "wasn't asked." Id. at 265. He admitted that he had never filed a
police report alleging that he had been abducted and his car stolen. He further admitted
that he could not identify the person who had maced and abducted him and stolen his car.
         {¶ 17} In addition to the witness testimony and documentary evidence presented
at trial, the parties entered into three stipulations: (1) authenticity of the 911 calls; (2) the
vehicle involved in the police pursuit was registered to appellant; and (3) when interviewed
by the police, Walton acknowledged that he never saw appellant holding a gun and that he
believed the object he thought was a gun was actually a watch.
         {¶ 18} At the conclusion of trial, the jury returned a verdict finding appellant guilty
as charged in the indictment.        The trial court ordered and received a pre-sentence
investigation report and thereafter held a sentencing hearing on August 20, 2019. At the
conclusion of that hearing, the trial court sentenced appellant to an 18-month term of
incarceration.     The court memorialized appellant's conviction and sentence in an
August 22, 2019 judgment entry.
         {¶ 19} In a timely appeal, appellant advances the following two assignments of
error:
                 [I]. The trial court erred and thereby deprived appellant of
                due process of law as guaranteed by the Fourteenth
                Amendment to the United States Constitution and
                comparable provisions of the Ohio Constitution by overruling
                appellant's Crim.R. 29 motion for judgment of acquittal, as
                the state failed to offer sufficient evidence to prove each and
                every element of the charge beyond a reasonable doubt.

                [II]. The trial court erred by finding appellant guilty and
                thereby deprived appellant of due process of law as
                guaranteed by provisions of the Ohio Constitution because the
                verdict of guilty was against the manifest weight of the
                evidence.

         {¶ 20} In his first assignment of error, appellant argues that the trial court erred by
denying his Crim.R. 29 motion for acquittal. A Crim.R. 29 motion for acquittal tests the
sufficiency of the evidence. State v. Reddy, 10th Dist. No. 09AP-868, 2010-Ohio-3892,
¶ 12, citing State v. Knipp, 4th Dist. No. 06CA641, 2006-Ohio-4704, ¶ 11. In determining
whether a trial court errs in denying a Crim.R. 29 motion, we employ the same standard
No. 19AP-626                                                                                   7

applicable to a sufficiency of the evidence review. Id., citing State v. Darrington, 10th Dist.
No. 06AP-160, 2006-Ohio-5042, ¶ 15.
       {¶ 21} Sufficiency of the evidence is a legal standard that tests whether the evidence
introduced at trial is legally adequate to support a verdict. State v. Thompkins, 78 Ohio
St.3d 380, 386 (1997). Whether the evidence is legally sufficient to support a verdict is a
question of law. Id., citing State v. Robinson, 162 Ohio St. 486 (1955). An appellate court
examines the evidence in a light most favorable to the prosecution and concludes whether
any rational trier of fact could have found that the prosecution proved the essential
elements of the crime beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259 (1991),
paragraph two of the syllabus. We will not disturb the verdict unless after viewing the
evidence in the light most favorable to the prosecution, it is apparent that reasonable minds
could not reach the conclusion reached by the trier of fact. State v. Treesh, 90 Ohio St. 3d
460, 484 (2001). In determining whether a verdict is based on sufficient evidence, we do
not assess whether the evidence is to be believed, but whether, if believed, the evidence
against the accused would support the verdict. Jenks at paragraph two of the syllabus.
       {¶ 22} Appellant was convicted of the third-degree felony offense of failure to
comply with an order or signal of a police officer in violation of R.C. 2921.331(B) and
(C) (5)(a)(ii). R.C. 2921.331(B) provides that "[n]o person shall operate a motor vehicle so
as to willfully elude or flee a police officer after receiving a visible or audible signal from a
police officer to bring the person's motor vehicle to a stop." R.C. 2921.331(C)(5)(a)(ii) states
that "[a] violation of [R.C. 2921.331(B)] is a felony of the third degree if the jury or judge as
trier of fact finds * * * by proof beyond a reasonable doubt * * * [t]he operation of the motor
vehicle by the offender caused a substantial risk of serious physical harm to persons or
property."
       {¶ 23} Though appellant argues that the trial erred in denying his Crim.R. 29 motion
because the state failed to present sufficient evidence to prove the elements of the charged
offense, his entire argument under this assignment of error relates to the credibility of his
testimony versus that of the state's witnesses. However, " 'in a sufficiency of the evidence
review, an appellate court does not engage in a determination of witness credibility; rather,
it essentially assumes the state's witnesses testified truthfully and determines if that
testimony satisfies each element of the crime.' " State v. Scott, 10th Dist. No. 18AP-964,
No. 19AP-626                                                                                  8

2019-Ohio-4175, ¶ 12, quoting State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-
754, ¶ 4. Appellant does not raise any arguments related to the state's alleged failure to
prove any specific element set forth in R.C. 2921.331(B) and (C)(5)(a)(ii). Rather, he argues
that the testimony he presented denying that he was the driver of the vehicle was more
credible than the evidence presented by the state identifying him as the driver. Thus, we
address appellant's credibility arguments in our analysis of his second assignment of error,
which argues that his conviction was against manifest weight of the evidence.
       {¶ 24} In contrast to the sufficiency of the evidence, the weight of the evidence
concerns the inclination of the greater amount of credible evidence offered to support one
side of the issue rather than the other. Thompkins, 78 Ohio St. 3d at 387. Although there
may be sufficient evidence to support a judgment, a court may nevertheless conclude that
a judgment is against the manifest weight of the evidence. Id.
       {¶ 25} When presented with a manifest weight challenge, an appellate court engages
in a limited weighing of the evidence to determine whether sufficient competent, credible
evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201, 2010-
Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a judgment
of a trial court on the basis that the verdict is against the manifest weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, quoting Tibbs v. Florida, 457 U.S. 31, 42
(1982). However, "in conducting our review, we are guided by the presumption that the
jury, or the trial court in a bench trial, 'is best able to view the witnesses and observe their
demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " State v. Cattledge, 10th Dist. No. 10AP-105, 2010-
Ohio-4953, ¶ 6, quoting Seasons Coal Co. v. Cleveland, 10 Ohio St. 3d 77, 80 (1984).
Accordingly, this court affords great deference to the jury's determination of witness
credibility. State v. Redman, 10th Dist. No. 10AP-654, 2011-Ohio-1894, ¶ 26, citing State
v. Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 55.
       {¶ 26} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
No. 19AP-626                                                                                  9

created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. An appellate court should reserve reversal of a conviction as being
against the manifest weight of the evidence for only the most " 'exceptional case in which
the evidence weighs heavily against the conviction.' " Thompkins at 387, quoting State v.
Martin, 20 Ohio App. 3d 172, 175 (1st Dist.1983).
       {¶ 27} Appellant argues that his conviction was against the manifest weight of the
evidence because Officer Redman's testimony identifying him as the driver of the vehicle
was not credible. As noted above, Officer Redman testified that he saw appellant driving
the vehicle as it slowly passed by him in the opposite direction. He further testified that he
saw appellant's face "pretty well" as the vehicle passed "within inches" of his cruiser in an
area well-lit by streetlights and his cruiser's emergency lights and spotlight. (Tr. at 213,
217). Appellant does not challenge this testimony, other than to generally dispute Officer
Redman's identification of him as the driver.         Rather, appellant argues that Officer
Redman's testimony was not credible because, as he acknowledged on cross-examination,
he did not inform any of the other officers at the time appellant was detained that he could
positively identify appellant as the driver of the vehicle. However, the jury reasonably could
have accepted Officer Redman's explanation that he did not think it was necessary to do so
because he "believe[d] that it was understood based on the questions that I was asking that
he was identified at that point." Id. at 234. We also note that Officer Redman's trial
testimony regarding his questioning of appellant about whether he saw the "red and blue"
police lights when he passed by him was consistent with the questioning captured on his
body camera video.
       {¶ 28} Appellant also challenges the credibility of Officer Redman's testimony on the
basis of his admission that he did not inform the prosecutor's office of his identification of
appellant until the morning he was scheduled to testify.        Defense counsel conducted a
thorough and extensive cross-examination of Officer Redman on this point, which sought
to expose concerns about the veracity of his identification testimony. The jury was at liberty
to ascribe less significance to the testimony regarding his failure to report his identification
of appellant to the prosecution than to his testimony that he saw appellant's face "pretty
well" as he passed closely by Officer's Redman's cruiser during the police pursuit. This is
No. 19AP-626                                                                                10

especially true given that the jury was able to view Officer Redman's cruiser video and
assess for itself the veracity of his testimony regarding his identification. The jury was free
to believe all, part or none of the testimony provided by Officer Redman. State v. Johns,
10th Dist. No. 11AP-203, 2011-Ohio-6823, ¶ 17, citing Hill v. Briggs, 111 Ohio App. 3d 405,
412 (10th Dist.1996).
       {¶ 29} Moreover, to the extent appellant argues that the jury lost its way in believing
Officer Redman's identification testimony and disbelieving his own testimony
contradicting Officer Redman, we are mindful that the presence of conflicting testimony
does not render a conviction against the manifest weight of the evidence. State v. Johnson,
10th Dist. No. 19AP-296, 2020-Ohio-4077, ¶ 20, citing State v. Lindsey, 10th Dist. No.
14AP-751, 2015-Ohio-2169, ¶ 43. Further, " a conviction is not against the manifest weight
of the evidence because the trier of fact believed the state's version of the events over the
defendant's version." State v. Lipkins, 10th Dist. No. 16AP-616, 2017-Ohio-4085, ¶ 39,
citing State v. Gale, 10th Dist. No. 05AP-708, 2006-Ohio-1523, ¶ 19. As noted above, the
jury may believe all, part or none of the testimony of each witness appearing before it,
including that of Officer Redman and appellant. Johns at ¶ 17. Mere disagreement over
witness credibility is not a sufficient reason to reverse a judgment as against the manifest
weight of the evidence. Id., citing State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202,
¶ 24
       {¶ 30} Appellant maintains that the jury should have believed his testimony that he
was maced, abducted, and forced to the floor of the passenger side of his vehicle by an
unknown assailant who then led the police on a high-speed chase through the streets of
Columbus. Appellant claims his testimony that he was highly intoxicated, disoriented from
having been maced, and not wearing his glasses demonstrated that he was incapable of
successfully maneuvering his vehicle during a high-speed car chase so as to both avoid
hitting pedestrians and/or other vehicles and elude police officers trained in high-speed
pursuit techniques. The jury heard all of this testimony and was free to accept all, part, or
none of it. Johns at ¶ 17. Moreover, we note that the jury also heard testimony from the
state's witnesses that appellant never mentioned that he had been maced and abducted by
an unknown assailant who forced him to the floor of his vehicle where he remained
throughout the entire high-speed police chase, as well as appellant's cross-examination
No. 19AP-626                                                                                11

testimony admitting the same. In addition, appellant did not effectively dispute the
prosecution's queries about waiting ten minutes after he was arrested to even allege that he
had been maced and another ten minutes to claim that his car had been stolen. Appellant's
failure to relay these critical details to the police at the time he was detained permitted the
jury to question the veracity of appellant's trial testimony.
       {¶ 31} Finally, with respect to appellant's argument that the police failed to conduct
a thorough investigation into his claim that he was not the driver, both by making a "snap
judgment that they had their driver" and failing to check the vehicle for fingerprints other
than his own, we note that Officer Redman's identification of appellant as the driver was
sufficient to support the conviction. (Appellant's Brief at 14.) "The testimony of even 'one
witness, if believed by the jury, is enough to support a conviction.' " State v. Loomis, 10th
Dist. No. 17AP-843, 2019-Ohio-2576, ¶ 54, quoting State v. Strong, 10th Dist. No. 09AP-
874, 2011-Ohio-1024, ¶ 42. As explained above, the jury was in the best position to view
appellant and the testifying police officers, including Officer Redman, and decide who was
more credible. It appears as though the jury simply did not believe appellant's version of
the events. "It is generally 'the province of the factfinder to determine the truth from
conflicting evidence, whether the conflicting evidence comes from different witnesses or is
contained within the same witness's testimony.' " State v. McGowan, 10th Dist. No. 18AP-
467, 2019-Ohio-5319, ¶ 56, quoting State v. Oteng, 10th Dist. No. 14AP-466, 2015-Ohio-
1231, ¶ 72. On this record, we simply cannot conclude that the jury did not fairly consider
appellant's testimony or that it lost its way when it found the state's witnesses, including
Officer Redman, more credible than appellant.
       {¶ 32} After reviewing the entire record, weighing the evidence and all reasonable
inferences, and considering the credibility of witnesses, we cannot find that the jury clearly
lost its way when it discounted appellant's testimony in favor of the other evidence at trial,
including Officer Redman's identification of appellant as the driver of the vehicle involved
in the high-speed police pursuit. Accordingly, we find sufficient evidence to support
appellant's conviction and that the conviction was not against the manifest weight of the
evidence. We thus overrule appellant's first and second assignments of error.
No. 19AP-626                                                                  12

      {¶ 33} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                              Judgment affirmed.

                        BROWN and DORRIAN, JJ., concur.